DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 75 – 84 are pending. Claims 1 – 74 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75 – 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 recites the limitation "where the width of the intermediate engagement portion" in lines 39 – 40.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as "where a width of the intermediate engagement portion".
Claim 75 recites the limitation "where the width of the elongated portion" in lines 40 – 41.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as "where a width of the elongated portion".
Claims 76 – 84 are further rejected as being dependents on rejected claim 75.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 75 – 84  are rejected under 35 U.S.C. 103(a) as being unpatentable over Munoz et al. (US 5,025,525) in view of Massari (US 4,457,039), Harada (US 2001/0005917), Strahler (Des. 433,234) and Heinzelman et al. (U.S. Patent No. 5,398,369).
Regarding claim 75, Munoz et al. disclose a toothbrush that permits brushing of the teeth according to the Bass method (Fig. 3; wherein the configuration of the disclosed toothbrush would appear to efficiently support the brushing action using the Bass method) comprising a handle (3) having a length; a head (1) having a length (Fig. 3) and a width (Fig. 4), the length of the head being greater than the width of the head (wherein the head has a rectangular configuration extending in the longitudinal direction), the head having a principal longitudinal axis of extension which extends longitudinally to the handle along a length direction of the handle (Fig. 3 and Fig. 6; wherein head and handle extend along a longitudinal direction); a plurality of bristles (2) attached to a lower face of the head, wherein ends of the bristles forming a working surface extending longitudinally along a working line for the toothbrush (see additional annotations of Fig. 3 below), wherein at least one part of the working line extends longitudinally in a direction parallel or substantially parallel to the principal axis of the handle; the bristles extending from the face of the head in a first downward direction; an inclined connecting (5 as shown in Fig.  3) located between the handle and the head, wherein the handle and the connecting portion extend from the head in an upward second direction opposite to the downward first direction of the bristles (Fig. 3), wherein, a finger rest (7) is located on a lower side of the handle, the finger rest beginning adjacent a point where the handle joins the connecting portion (see additional annotations of Fig. 3 below; start of finger rest), on which finger rest a user can engage a finger when holding the handle, the working line formed by the bristles extends longitudinally in a direction parallel to the principal longitudinal axis of the handle (Fig. 3). 


[AltContent: textbox (Start of Finger rest )][AltContent: arrow][AltContent: textbox (Working Line)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    318
    646
    media_image1.png
    Greyscale


Munoz et al. are silent in disclosing a height between the point where the handle joins the connecting portion and the working line of the toothbrush being in a range of 1.7 cm to 3.5 cm, a distance between one end point of the finger rest and a point, defined by free ends of the bristles nearest the finger rest, is in a range of 4.6 cm to 5.8 cm, and a combination of height and distance values there between; wherein the width of the intermediate engagement portion is greater than the width of the elongated portion; wherein a height of the elongated portion is greater than a height of the intermediate engagement portion. 
However, Massari discloses a handle having a length of about 10 cm and a connecting portion having a length of about 4 cm (col. 1, lines 56-60) and wherein the surface of the connecting portion is set back from the base of the bristles by about 1cm (col. 2, lines 39-44). As such, the distance between one end point of the finger rest (14) and a point, defined by free ends of the bristles nearest the finger 
It would have been obvious to one of ordinary skill in the art to include connecting portion being dimensioned, wherein the height between the point where the handle joins the connecting portion and the working line of the toothbrush being a distance between one end point of the finger rest and a point, defined by free ends of the bristles nearest the finger rest, being in a range of 4.6 cm to 5.8 cm; and a combination of height and distance values there between based on the aforementioned teachings of Massari for the purpose of dimensioning the toothbrush to provide effective brushing.
Munoz et al., as modified by Massari, are silent in disclosing wherein the length of the working surface of the bristles is in a range of 1.8 cm to 2.3 cm. 
	However, Harada discloses wherein bristles (207) have projecting portions of equal length being about 10mm to about 12 mm in length, as measured from the bottom surface of the toothbrush head ([0049]).
It would have been obvious to one of ordinary skill in the art during the time the invention was made to provide the length of the working surface of the bristles of Munoz et al., as modified by Massari, being in a range of 1.8 cm to 2.3 cm based on the aforementioned teachings of Harada to provide for effectively brushing teeth in hard to reach areas of the mouth with appropriate brushing pressure.

    PNG
    media_image2.png
    483
    359
    media_image2.png
    Greyscale
Munoz et al., as modified by Massari and Harada, are silent in disclosingApplicant(s) :Alessio BATTAGLIA Filed:April 1, 2008a raised portion is positioned between the finger rest and the connecting portion, the raised portion extending in the downward first direction to provide a height differential between the raised portion and the finger rest which defines a stop between the finger rest and the connecting portion to prevent the user's finger from moving from the finger rest onto the connecting portion.
Strahler, however, discloses a raised portion (Annotated Fig. 2) is positioned between the finger rest and the connecting portion (Annotated Fig. 2), the raised portion (Annotated Fig. 2) extending in the downward first direction to provide a height differential between the raised portion (Annotated Fig. 2) and the finger rest (Annotated Fig. 2) which defines a stop between the finger rest and the connecting portion to prevent the user's finger from moving from the finger rest onto the connecting portion (Annotated Fig. 2). 
It would have been obvious to one of ordinary skill in the art during the time the invention was made to modify the toothbrush of Munoz et al., as modified by Massari, to include a raised portion positioned between the finger rest and the connecting portion, the raised portion extending in the downward first direction to provide a height differential between the raised portion and the finger rest which defines a stop between the finger rest and the connecting portion to prevent the user's finger from moving from the finger rest onto the connecting portion, as disclosed by Strahler, to provide for effectively brushing teeth in hard to reach areas of the mouth with appropriate brushing pressure.
Heinzelman, however, teaches a toothbrush (1) having an elongated portion (Annotated Fig. 3) and an intermediate portion (Annotated Fig. 3), wherein the width (Annotated Fig. 3) of the intermediate engagement portion (Annotated Fig. 3) is greater than the width (Annotated Fig. 3) of the elongated portion (Annotated Fig. 3); wherein a height (Annotated Fig. 2) of the elongated portion (Annotated Fig. 2) is greater than a height (Annotated Fig. 2) of the intermediate engagement portion (Annotated Fig. 2).

    PNG
    media_image3.png
    267
    801
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    314
    805
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art during the time the invention was made to modify the toothbrush of Munoz et al., to include the width of the intermediate engagement portion is greater than the width of the elongated portion; wherein a height of the elongated portion is greater than a height of the intermediate engagement portion, as disclosed by Heinzelman, to provide for effectively brushing teeth in hard to reach areas of the mouth with appropriate brushing pressure.
Regarding claim 76, Munoz et al., as modified, disclose wherein the connecting portion extends in a linear or substantially linear direction and has an upper surface that is linear or substantially linear in the direction of the bristles (Fig. 4; the linear extension of the disclosed neck in the direction of the bristles).
Regarding claim 77, Munoz et al., as modified, disclose a toothbrush according to claim 75, except wherein the height between the point where the handle joins the connecting portion and the working line of the toothbrush being in a range of 1.7 cm to 2.8 cm.
(col. 1, lines 56-60) and wherein the surface of the connecting portion is set back from the base of the bristles by about 1cm (col. 2, lines 39-44). 
The instant disclosure describes the claimed height and distance parameters as being merely preferable, and does not describe these as contributing any unexpected results to the invention.  As such, these parameters are deemed a matter of design choice, lacking any criticality, and being well within the skill of the ordinary artisan obtained through routine experimentation in determining optimum results.  It would have been obvious to one of ordinary skill in the art to include connecting portion being dimensioned, wherein the height between the point where the handle joins the connecting portion and the working line of the toothbrush is in a range of 1.7 cm to 2.8 cm, based on the aforementioned teachings of Massari for the purpose of dimensioning the toothbrush to provide effective brushing.
Regarding claim 78, Munoz et al., as modified, disclose a toothbrush according to claim 75, except wherein the distance measures 4.6 cm and the height 1.7 cm.
However, Massari discloses a handle having a length of about 10 cm and a connecting portion having a length of about 4 cm (col. 1, lines 56-60) and wherein the surface of the connecting portion is set back from the base of the bristles by about 1cm (col. 2, lines 39-44). 
The instant disclosure describes the claimed height and distance parameters as being merely preferable, and does not describe these as contributing any unexpected results to the invention.  As such, these parameters are deemed a matter of design choice, lacking any criticality, and being well within the skill of the ordinary artisan obtained through routine experimentation in determining optimum results.  It would have been obvious to one of ordinary skill in the art to include connecting portion being dimensioned, wherein the distance measures 4.6 cm and the height measures 1.7 cm, based on the aforementioned teachings of Massari for the purpose of dimensioning the toothbrush to provide effective brushing.
Regarding claim 79, Munoz et al., as modified, disclose a toothbrush according to claim 75, except wherein the distance measures 4.8 cm and the height 2.2 cm.
(col. 1, lines 56-60) and wherein the surface of the connecting portion is set back from the base of the bristles by about 1cm (col. 2, lines 39-44). 
The instant disclosure describes the claimed height and distance parameters as being merely preferable, and does not describe these as contributing any unexpected results to the invention.  As such, these parameters are deemed a matter of design choice, lacking any criticality, and being well within the skill of the ordinary artisan obtained through routine experimentation in determining optimum results.  It would have been obvious to one of ordinary skill in the art to include connecting portion being dimensioned, wherein the distance measures 4.8 cm and the height measures 2.2 cm, based on the aforementioned teachings of Massari for the purpose of dimensioning the toothbrush to provide effective brushing.
Regarding claim 80, Munoz et al., as modified, disclose a toothbrush according to claim 75, except wherein the distance measures 5.4 cm and the height 1.7 cm.
However, Massari discloses a handle having a length of about 10 cm and a connecting portion having a length of about 4 cm (col. 1, lines 56-60) and wherein the surface of the connecting portion is set back from the base of the bristles by about 1cm (col. 2, lines 39-44). 
The instant disclosure describes the claimed height and distance parameters as being merely preferable, and does not describe these as contributing any unexpected results to the invention.  As such, these parameters are deemed a matter of design choice, lacking any criticality, and being well within the skill of the ordinary artisan obtained through routine experimentation in determining optimum results.  It would have been obvious to one of ordinary skill in the art to include connecting portion being dimensioned, wherein the distance measures 5.4 cm and the height measures 1.7 cm, based on the aforementioned teachings of Massari for the purpose of dimensioning the toothbrush to provide effective brushing.
Regarding claim 81, Munoz et al., as modified, disclose a toothbrush according to claim 75, except wherein the distance measures 5.5 cm and the height 2.2 cm.
(col. 1, lines 56-60) and wherein the surface of the connecting portion is set back from the base of the bristles by about 1cm (col. 2, lines 39-44). 
The instant disclosure describes the claimed height and distance parameters as being merely preferable, and does not describe these as contributing any unexpected results to the invention.  As such, these parameters are deemed a matter of design choice, lacking any criticality, and being well within the skill of the ordinary artisan obtained through routine experimentation in determining optimum results.  It would have been obvious to one of ordinary skill in the art to include connecting portion being dimensioned, wherein the distance measures 5.5 cm and the height measures 2.2 cm, based on the aforementioned teachings of Massari for the purpose of dimensioning the toothbrush to provide effective brushing.
Regarding claim 82, Munoz et al., as modified, disclose a toothbrush according to claim 75, except wherein the distance measures 5.8 cm and the height 2.8 cm.
However, Massari discloses a handle having a length of about 10 cm and a connecting portion having a length of about 4 cm (col. 1, lines 56-60) and wherein the surface of the connecting portion is set back from the base of the bristles by about 1cm (col. 2, lines 39-44). 
The instant disclosure describes the claimed height and distance parameters as being merely preferable, and does not describe these as contributing any unexpected results to the invention.  As such, these parameters are deemed a matter of design choice, lacking any criticality, and being well within the skill of the ordinary artisan obtained through routine experimentation in determining optimum results.  It would have been obvious to one of ordinary skill in the art to include connecting portion being dimensioned, wherein the distance measures 5.8 cm and the height measures 2.8 cm, based on the aforementioned teachings of Massari for the purpose of dimensioning the toothbrush to provide effective brushing.
Regarding claim 83, Munoz et al., as modified, disclose wherein the head extends along a principal longitudinal axis that is parallel or substantially parallel to the principal longitudinal axis of the handle (Fig. 3 and Fig. 6; wherein head and handle extend along a longitudinal direction in alignment with respect to each other). 
Regarding claim 84, Munoz et al., as modified, disclose wherein the connecting portion extends in a linear or substantially linear direction and has an upper surface that is concave in the direction of the bristles (see additional annotations of Fig. 3 below; concave point being at intersection of the finger rest).
[AltContent: arrow][AltContent: textbox (Concave upper surface)]
    PNG
    media_image1.png
    318
    646
    media_image1.png
    Greyscale


Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent Publication No. 2007/0199168 A1 to Blanchard et al.  The reference discloses a toothbrush including a handle, a neck and a head, where the head includes a front side that contains a plurality of bristles attached thereto for cleaning teeth, and a back side opposite the front side. The toothbrush handle including an elongated portion and an intermediate engagement portion, wherein ta height of the elongated portion is greater than a height of the intermediate engagement portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723